Citation Nr: 0111716	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits in the 
calculated amount of $4,365.60, was properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination dated in June 1999 
that the veteran had received an overpayment of compensation 
benefits in the amount of $4,365.60.  


FINDINGS OF FACT

1.  From February 13, 1994, to June 1, 1999, the veteran was 
in receipt of compensation benefits at the 20 percent rate.

2.  The veteran was incarcerated in a federal correctional 
facility on December 14, 1994, following conviction of a 
felony, and was still incarcerated as of June 1, 1999.

3.  VA was not informed of the incarceration until March 
1999.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of 
$4,365.60, was properly created. 38 U.S.C.A. § 5313 (West 
1991 & Supp. 2000); 38 C.F.R.§ 3.665 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claim before the Board.   See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran was informed, in March 1999, that VA proposed to 
reduce his compensation benefits, effective February 13, 
1995, due to his incarceration.  The relevant regulation was 
cited to, and he was informed of the original and adjusted 
rates of compensation beginning February 13, 1995.  He was 
also informed that his dependents may be entitled to an 
apportioned share of his compensation benefits.  In June 
1999, he was informed that the reduction in benefits had 
taken place, and he was informed, by separate letter, that 
the amount of the overpayment was $4,365.60.  In May 2000, 
the veteran and his wife were sent requests for information 
pursuant to the veteran's request for apportionment of his 
benefits for his dependents; to date, no response has been 
received.  In May 2000, the veteran canceled his previous 
request for a travel board hearing.  He has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file, and he has been apprised 
of the legal requirements for his claim.  Consequently, the 
development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA, and reviewing the claim on the merits at this time is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the veteran's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony and has a combined rating of 20 percent or more shall 
not be paid compensation in excess of the amount payable for 
a disability evaluated as 10 percent disabling beginning on 
the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 1991 
& Supp. 2000); 38 C.F.R.§ 3.665 (2000).   

The veteran has been in receipt of compensation benefits 
based on service-connected gunshot wound residuals, rated 20 
percent disabling, from February 1968.  In or about March 
1999, VA was advised that the veteran was incarcerated in a 
federal correctional facility due to a felony conviction, and 
had been incarcerated since December 14, 1994.  In March 
1999, the veteran was notified that VA proposed to reduce his 
benefits to the 10 percent rate, due to his incarceration, 
effective February 13, 1995.  On June 1, 1999, this reduction 
was effectuated, and the overpayment at issue consists of the 
difference between the 20 percent rate the veteran was paid, 
and the 10 percent rate he should have been paid for the 
period from February 13, 1995, to June 1, 1999.  It is not 
disputed that the veteran has been incarcerated throughout 
this time period.  The veteran has not contested the amount 
of the overpayment.  

Rather, the veteran contends that he did not receive any of 
the compensation himself, but that it was properly deposited 
into his wife's savings account, in accordance with the 
apportionment request he had filed on behalf of his wife and 
daughter.

However, there is no record of the veteran or any of his 
dependents having filed an apportionment request prior to 
April 1999, when the veteran filed a statement requesting 
that his dependents be entitled to a portion of his 
compensation benefits while he was incarcerated.  Moreover, 
the only marriage certificate on file pertains to an earlier 
marriage of the veteran, in 1977.  Additionally, according to 
the most recent direct deposit authorization, dated in March 
1989, the veteran's compensation payments have gone into an 
account, on which the veteran and an individual not 
identified as his current spouse are listed as the account 
holders.  More importantly, however, his dependent wife has 
never filed an apportionment request, or submitted the 
necessary financial information.  Benefits for dependents of 
an incarcerated veteran may only be apportioned on the basis 
of individual need.  See 38 C.F.R. § 3.665(e)(1) (2000).  
Thus, notwithstanding any arrangement between the veteran and 
his wife concerning the use of his compensation payments, the 
RO has never authorized apportionment of his benefits, or 
indeed received the information upon which such an 
apportionment could be based.   

The veteran also states that he made several telephone calls 
to inform VA that he was incarcerated.  However, there is no 
record of any such calls or other notification from the 
veteran of his incarceration.  Consequently, the veteran's 
receipt of compensation benefits at the 20 percent rate from 
February 13, 1995, to June 1, 1999, while he was 
incarcerated, and thus only entitled to receive benefits at 
the 10 percent rate, resulted in the proper creation of an 
overpayment in the calculated amount of $4,365.60.  Where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An overpayment in the calculated amount of $4,365.60, was 
properly created; the appeal is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

